        Case 1:19-cr-00789-PGG Document 281 Filed 09/09/20 Page 1 of 1




                    MARGARET M. SHALLEY, ESQ.
                     MARGARET M. SHALLEY & ASSOCIATES, LLC
                             225 Broadway, Suite 715
                               New York, NY 10007
                              917-841-0231 (Phone)
                                212-566-8165 (Fax)
                             margaretshalley@aol.com


                                                            August 28, 2020


VIA ECF                                                 SO ORDERED.
The Honorable Paul G. Gardephe
United States District Court
Southern District of New York                           ____________________
40 Foley Square                                         Robert W. Lehrburger
New York, NY 10007                                      USMJ
                                                        Sept. 9, 2020

                                             Re:     U.S. v. Christina Garcia,
                                                     19 Cr. 789 (PGG)

Dear Judge Gardephe:

       I am the attorney for the defendant, Christina Garcia, in the above-referenced matter,
having been appointed pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C.
§3006A. The purpose of this letter is to respectfully request that a new attorney be assigned to
represent Ms. Garcia. Ms. Garcia has requested new counsel because there has been a breakdown
in communication resulting in an irreparable breakdown in the attorney-client relationship.
Accordingly, it is respectfully requested that the Court schedule a conference and assign a new
attorney to represent Ms. Garcia.

       The Court’s time and attention to this matter are greatly appreciated.

                                                     Respectfully submitted,


                                                            /s/

                                                     Margaret M. Shalley

cc:    All counsel (by ECF)
